
	
		II
		Calendar No. 220
		110th CONGRESS
		1st Session
		S. 185
		[Report No. 110–90]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Specter (for
			 himself, Mr. Leahy,
			 Mrs. Feinstein, Mr. Brown, Mr.
			 Salazar, Mrs. Clinton,
			 Mr. Lautenberg, Mr. Feingold, Mr.
			 Dodd, Mr. Harkin,
			 Mr. Rockefeller,
			 Mr. Levin, Mr.
			 Obama, Ms. Cantwell,
			 Mr. Whitehouse, Mr. Kerry, Mr.
			 Durbin, Mr. Biden,
			 Mr. Kennedy, Mrs. Boxer, Mr.
			 Bingaman, Mr. Cardin,
			 Mr. Sanders, Ms. Stabenow, and Mr.
			 Byrd) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		
			June 26, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		A BILL
		To restore habeas corpus for those detained by the United
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Habeas Corpus Restoration Act of
			 2007.
		2.Restoration of
			 habeas corpus for those detained by the United States
			(a)In
			 generalSection 2241 of title 28, United States Code, is amended
			 by striking subsection (e).
			(b)Title
			 10Section 950j of title 10, United States Code, is amended by
			 striking subsection (b) and inserting the following:
				
					(b)Limited review
				of military commission procedures and actionsExcept as otherwise
				provided in this chapter or in section 2241 of title 28 or any other habeas
				corpus provision, and notwithstanding any other provision of law, no court,
				justice, or judge shall have jurisdiction to hear or consider any claim or
				cause of action whatsoever, including any action pending on or filed after the
				date of the enactment of the Military Commissions Act of 2006, relating to the
				prosecution, trial, or judgment of a military commission under this chapter,
				including challenges to the lawfulness of procedures of military commissions
				under this
				chapter.
					.
			3.Effective date
			 and applicabilityThe
			 amendments made by this Act shall—
			(1)take effect on the date of the enactment of
			 this Act; and
			(2)apply to any case that is pending on or
			 after the date of enactment of this Act.
			
	
		June 26, 2007
		Reported without amendment
	
